 Case 2:20-cv-09080-RGK-RAO Document 10 Filed 10/29/20 Page 1 of 1 Page ID #:139

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                   JS6

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-09080-RGK-RAOx                                        Date       October 29, 2020
 Title             Razmik Bagumyan v. Rolls-Royce Motor Cars NA, LLC, et al




 Present: The Honorable            R. GARY KLAUSNER, U.S. District Judge
                      Joseph Remigio                                           Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS)


The Court having stayed its order remanding this action to the Los Angeles County Superior Court
given procedural defects upon removal, and Plaintiff failing to waive said procedural defects by October
27, 2020, this action is hereby REMANDED to Los Angeles County Superior Court, Case No.
20STCV16570 pursuant to the Court’s ruling in the Order dated October 20, 2020 [9].

IT IS SO ORDERED.




                                                                                                    :
                                                               Initials of Preparer   jre




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
